 

 
Exhibit 10.14
 
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
THIS AMENDMENT (this “Amendment”), dated as of March 30, 2011, is entered into
between Trump Entertainment Resorts, Inc. and Trump Entertainment Resorts
Holdings, L.P. (together, the “Company”), and David R. Hughes (the “Executive”).
WHEREAS, the Executive and the Company entered into an EMPLOYMENT AGREEMENT (the
“Agreement”) dated as of October 14, 2010; and
WHEREAS, the Company and the Executive desire to amend the Agreement in certain
respects;
NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, it is mutually agreed to amend the
Agreement as follows:
1.A new section, Section 5.4A, shall be added to the Agreement, to read in its
entirety as follows:
 
“5.4A. Payments Due Upon a Change in Control. In the event of a Change in
Control that occurs while the Executive is employed by the Company, the
Executive shall be entitled (in addition to any amounts that may be payable to
the Executive pursuant to Section 5.4 in the event the Executive's employment is
terminated by the Company without Cause, or the Executive resigns with Good
Reason, upon or after such Change in Control) to receive from the Company a lump
sum payment on the business day on which such Change in Control occurs equal to
three (3) times the Executive's annual Base Salary (as in effect immediately
prior to the Change in Control).”
2.Section 15 of the Agreement is hereby amended and replaced to read in its
entirety as follows:
“15. Section 280G.
15.1.    Reduction of Total Payments. Notwithstanding anything contained in this
Agreement to the contrary, to the extent that any payment or benefit provided
for in this Agreement or otherwise (the “Total Payments”) is or would be, if not
for this Section 15, subject to excise tax imposed under Section 4999 of the
Code (and any similar tax that may hereafter be imposed by any taxing authority)
(the “Excise Tax”), then the payments and benefits provided to the Executive
hereunder shall be reduced, if and to the extent necessary so that no portion of
the Total Payments is subject to the Excise Tax, but only if (i) the net amount
of such Total Payments, as so reduced (and after deducting the net amount of
federal, state and local income taxes on such reduced Total Payments and after
taking into account the phase out of itemized deductions attributable to such
reduced Total Payments) is greater than or equal to (ii) the net amount of such
Total Payments without such reduction (but after subtracting the net amount of
federal, state and local income taxes on such Total Payments and the amount of
Excise Tax to which the Executive would be subject in respect of such unreduced
Total Payments).
15.2.    Order of Reduction. If there is a reduction of the payments or benefits
pursuant

 

--------------------------------------------------------------------------------

 

to the preceding Section 15.1, such reduction shall reduce the payments and
benefits to which the Executive would otherwise be entitled, in the following
order: (i) any Severance or Change in Control Severance payable by reference to
the Executive's Base Salary, (ii) any other cash amount payable to the
Executive, (iii) any employee benefit valued as a “parachute payment” under
Section 280G of the Code and (iv) acceleration of vesting of any outstanding
equity or equity-based award held by the Executive.
15.3.    Calculations. Any determination required under this Section 15 shall be
made in writing by the independent public accountant of the Company (the
“Accountants”), whose determination shall be conclusive and binding for all
purposes upon the Company and the Executive. For purposes of making any
calculation required by this Section 15, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good-faith interpretations concerning the application of Sections
280G and 4999 of the Code.
15.4.    Excess Payments. In the event the Executive receives Total Payments
that are, in the aggregate, more than the amount provided under Section 15.1
(the “Excess Payment”) as established pursuant to a final determination of a
court or an Internal Revenue Service proceeding that has been finally and
conclusively resolved, the Executive shall promptly repay the Excess Payment to
the Company, together with interest on the Excess Payment at the applicable
federal rate (as defined in and under Section 1274(d) of the Code) from the date
of the Executive's receipt of such Excess Payment until the date of such
repayment.”
3.Amendment; Agreement
 
3.1 Except as expressly provided herein, this Amendment shall not, by
implication or otherwise, alter, modify, amend or in any way affect any of the
obligations, covenants or rights contained in the Agreement, all of which are
ratified and confirmed in all respects by the parties and shall continue in full
force and effect.
3.2 Each reference to the Agreement hereafter made in any document, agreement,
instrument, notice or communication shall mean and be a reference to the
Agreement as amended and modified by this Amendment.
 
4.Counterparts. This Amendment may be executed in any number of counterparts,
including counterparts transmitted by facsimile or electronic mail, any one of
which shall constitute an original of this Amendment. When counterparts or
facsimile or electronic mail copies have been executed by all parties hereto,
they shall have the same effect as if the signatures to each counterpart or copy
were upon the same documents and copies of such documents shall be deemed valid
as originals. The parties agree that all such signatures may be transferred to a
single document upon the request of any party. This Amendment shall not be
binding unless and until it shall be fully executed and delivered by all parties
hereto. In the event that this Amendment is executed and delivered by way of
facsimile transmission or electronic mail, each party delivering a facsimile or
electronic mail counterpart shall promptly deliver an ink-signed original
counterpart of the Amendment to the other party by overnight courier service;
provided, that the failure of a party to deliver an ink-signed original
counterpart shall not in any way effect the validity, enforceability or binding
effect of a counterpart executed and delivered by facsimile transmission or
electronic mail.
 
 
 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Amendment as of the date first above written.
 
TRUMP ENTERTAINMENT RESORTS, INC., ON ITS OWN BEHALF AND AS GENERAL PARTNER OF
TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P.
By:
/s/ Stephen McCall
Name:
Stephen McCall
Title:
Chairman of the Compensation Committee
 
 
 
EXECUTIVE:
 
/s/ David R. Hughes
David R. Hughes

 
 

 